     Case 2:18-cr-00121-PSG Document 235 Filed 11/12/19 Page 1 of 6 Page ID #:1526




 1   AMBROSIO RODRIGUEZ, (CA Bar No. 200880)
     The Rodriguez Law Group
 2   626 Wilshire Blvd. Ste. 900
 3   Los Angeles, CA 90017
     Telephone: (213) 995-6767
 4
     Facsimile: (213) 995-6368
 5
 6   Attorney for the Defendant,
     Carlos Fernandez
 7
 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
                                                       Case No. 18-CR-00121-SJO-1
11 UNITED STATES OF AMERICA,
12                                                     OBJECTIONS TO
                                      Plaintiff,       GOVERNMENT’S EXHIBITS
13                          v.
                                                       NOS. 144, 147, 155, 159, 164,
14                                                     AND 197(A)-201(A)
15 CARLOS FERNANDEZ, et al.,
                                                       DATE: November 12, 2019
16                                                     TIME: 10:00 a.m.
                                      Defendant.
17                                                     Courtroom of the
                                                       Honorable S. James Otero
18
           Defendant Carlos Fernandez by and through his attorney of record,
19
     Ambrosio E. Rodriguez, files his objections to the admissibility of the United
20
     States Government’s Exhibits Nos. 144, 147, 155, 159, 164, and 197(a)-201(A) as
21
     follows:
22
             I.   STATEMENT OF RELEVANT FACTS
23
           Mr. Fernandez is charged with conspiracy to engage in and engaging in the
24
     business of dealing firearms without a license, in violation of Title 18, U.S.C. §
25
     371 and 922(a)(1)(A). Mr. Fernandez is also charged with conspiracy to sell or
26
     otherwise dispose of a firearm to a prohibited person and to make false statements
27
     during the purchase of a firearm, in violation of Title 18, U.S.C. § 371. The
28
                                                   1
     Case 2:18-cr-00121-PSG Document 235 Filed 11/12/19 Page 2 of 6 Page ID #:1527




 1   government further charged Mr. Fernandez with selling or otherwise disposing of a
 2   firearm to a prohibited person, in violation of Title 18, U.S.C. § 922(d)(1), and
 3   aiding and abetting a false statement during the purchase of a firearm, in violation
 4   of Title 18, U.S.C. §§ 2 and 924(a)(1)(A).
 5         The Government intends to introduce exhibits numbers 144, 147, 155, 159,
 6   164, and 197(a)-201(B) which contain communication between Oscar Maravilla
 7   Camacho Jr. and an unindicted co-conspirator labeled “CC-1”. The Government
 8   seeks to introduce these communications under the theory that these are
 9   coconspirator statements and thus not hearsay.
10          II.   GOVERNMENT’S EXHIBITS 144, 147, 155, 159, 164, AND
11                197(A)-201(A) ARE HEARSAY NOT SUBJECT TO ANY
12                EXCEPTION OR EXEMPTION.
13         “Before admitting a co-conspirator’s statement over an objection that it does
14   not qualify under Rule 801(d)(2)(E), a court must be satisfied that the statement
15   actually falls within the definition of the Rule.” Bourjaily v. United States, 483
16   U.S. 171, 175 (1987). A coconspirator statement is not hearsay if it is made during
17   the course of and in furtherance of a conspiracy. F.R.E. 801(d)(2)(E). “In
18   determining whether a statement is made ‘in furtherance of” a conspiracy, the court
19   looks to the declarant’s intent in making the statement, not the actual effect of the
20   statement... To be ‘in furtherance’ a statement must advance a common objective
21   of the conspiracy or set in motion a transaction that is an integral part of the
22   conspiracy[.] United States v. Williams, 989 F.2d 1061, 1068 (9th Cir.
23   1993)(citations omitted).
24      a. Exhibit 144
25         The Government seeks to introduce as Exhibit No. 144, a text message in
26   which Mr. Camacho sends a picture of two pistols in a box to CC-1 on November
27   07, 2016 at 9:37 p.m. An admissible coconspirator statement is one made in
28
                                                2
     Case 2:18-cr-00121-PSG Document 235 Filed 11/12/19 Page 3 of 6 Page ID #:1528




 1   furtherance of a conspiracy and during the course of the conspiracy. In the present
 2   case, nothing indicates that Mr. Camacho was inducing CC-1 to deal with him or
 3   assist him in achieving the objective of the conspiracy. U.S. v Foster, 711 F.2d
 4   871, 880 (9th Cir. 1983)( “Unless the declarant is seeking to induce the listener to
 5   deal with the conspirators or in any other way to cooperate or assist in achieving
 6   the conspirator’s common objective, the declaration is inadmissible”). The text
 7   communication sent from Mr. Camacho to CC-1 does not induce CC-1 in anyway
 8   to deal or cooperate in the conspiracy. As such, it is not a coconspirator statement
 9   and should not be admitted under this theory. Additionally, these pictures were
10   sent to CC-1 after the commission of any alleged conspiracy as the guns would
11   have already been sold by Mr. Fernandez to Mr. Camacho. At this point, the
12   conspiracy would have been over. “Statements made by coconspirators after the
13   end of a conspiracy cannot be in furtherance of its objects. U.S. v. Tille, 729, F.2d
14   614, 620 (9th Cir. 1984).
15      b. Exhibit 147
16      The Government seeks to introduce as Exhibit No. 147, a text message
17   communication in which Mr. Camacho sends two pictures to CC-1 on November
18   8, 2016 at 3:36 p.m. Because this statement was not one made to induce CC-1 to
19   deal or cooperate in the conspiracy in any way, this statement should also be
20   excluded. U.S. v. Foster, 711 F.2d at 880. Additionally, these pictures were sent to
21   CC-1 after the commission of any alleged conspiracy.
22      c. Exhibit 155
23      The Government seeks to introduce as Exhibit No.155, a text message
24   communication in which Mr. Camacho sends two pictures to CC-1 on November
25   23, 2016 at 9:18 p.m. Because this statement was not one made to induce CC-1 to
26   deal or cooperate in the conspiracy in any way and because it was made after the
27   alleged conspiracy this statement should also be excluded.
28
                                                3
     Case 2:18-cr-00121-PSG Document 235 Filed 11/12/19 Page 4 of 6 Page ID #:1529




 1      d. Exhibit 159
 2      The Government seeks to introduce as Exhibit No.159, a text message
 3   communication in which Mr. Camacho sends a picture of two pistols to CC-1 on
 4   December 15, 2016 at 10:28 p.m. Because this statement was not one made to
 5   induce CC-1 to deal or cooperate in the conspiracy in any way and because it was
 6   made after the alleged conspiracy this statement should also be excluded.
 7      e. Exhibit 164
 8      The Government seeks to introduce as Exhibit No.164, a text message
 9   communication in which Mr. Camacho sends two pictures to CC-1 on December
10   15, 2016 at 9:32 p.m. Because this statement was not one made to induce CC-1 to
11   deal or cooperate in the conspiracy in any way and because it was made after the
12   alleged conspiracy this statement should also be excluded.
13      f. Exhibit 197A
14      The Government seeks to introduce as Exhibit No.197A, a series of text
15   messages in which Mr. Camacho sends a picture of two guns to CC-1 and states
16   “The one on top is your brother in laws, and the one below is mine.” CC-1 then
17   replies “They’re pretty” to which Mr. Camacho replies “Yes.” The statements were
18   made on November 07, 2016 from 9:37 p.m. to 9:42 p.m. “Statements made for
19   personal objectives outside of the conspiracy or as part of idle conversation are not
20   admissible under Rule 801(d)(2)(E). U.S. v. Moran, 493 F.3d 1002, 1010 (9th Cir.
21   2007). Because this statement was not one made to induce CC-1 to deal or
22   cooperate in the conspiracy in any way and because it was made after the alleged
23   conspiracy this statement should also be excluded.
24      g. Exhibit 198A
25      The Government seeks to introduce as Exhibit No.197A, a series of text
26   messages in which Mr. Camacho sends two picture of a gun to CC-1 and states
27   “Your other pistol you wanted has arrived.” CC-1 then replies “What about mine”
28
                                               4
     Case 2:18-cr-00121-PSG Document 235 Filed 11/12/19 Page 5 of 6 Page ID #:1530




 1   to which Mr. Camacho replies “I have already told the guy he is going to advise
 2   me when it arrives it is a little bit difficult because I want it with no paperwork.
 3   You remember I explained this to you. But I will get it for you my love.” CC-1
 4   then states “Ok.” The statements were made on November 23, 2016 from 9:18 p.m.
 5   to 9:37 p.m. There is no indication that these statements were made in furtherance
 6   of any agreement between co-conspirators. “Statements made for personal
 7   objectives outside of the conspiracy or as part of idle conversation are not
 8   admissible under Rule 801(d)(2)(E). U.S. v. Moran, 493 F.3d 1002, 1010 (9th Cir.
 9   2007). Because this statement was not one made to induce CC-1 to deal or
10   cooperate in the conspiracy in any way and because it was made after the alleged
11   conspiracy this statement should also be excluded.
12      h. Exhibit 199A
13      The Government seeks to introduce as Exhibit No.199A, a series of text
14   messages in which Mr. Camacho sends two picture of a gun to CC-1 and which
15   CC-1 claims the firearm as hers. These statements were made on December 15,
16   2016 from 9:32 p.m. to 9:35 p.m. “Statements made for personal objectives outside
17   of the conspiracy or as part of idle conversation are not admissible under Rule
18   801(d)(2)(E). U.S. v. Moran, 493 F.3d 1002, 1010 (9th Cir. 2007). Because this
19   statement was not one made to induce CC-1 to deal or cooperate in the conspiracy
20   in any way and because it was made after the alleged conspiracy this statement
21   should also be excluded.
22      i. Exhibit 200A
23      The Government seeks to introduce as Exhibit No. 200A, a series of text
24   messages in which Mr. Camacho sends a picture of two guns to CC-1 and a text
25   saying “I purchased the bottom one” to which CC-1 states “what great taste.”
26   These statements were made on December 15, 2016 from 10:28 p.m. to10:29 p.m.
27   Confessions or admissions of a co-conspirator do not serve to further a conspiracy
28
                                                5
     Case 2:18-cr-00121-PSG Document 235 Filed 11/12/19 Page 6 of 6 Page ID #:1531




 1   and merely narrative declarations are not statements in furtherance of a conspiracy
 2   either. United States v. Fielding, 645 F.2d 719, 726 (9th Cir. 1981). Because this
 3   statement was not one made to induce CC-1 to deal, further, or cooperate in the
 4   conspiracy in any way and because it was made after the alleged conspiracy this
 5   statement should also be excluded.
 6      j. Exhibit 201A
 7      The Government seeks to introduce as Exhibit No.201A, a series of text
 8   messages in which Mr. Camacho sends a picture of a guns to CC-1 and a text
 9   saying “On its way home” to which CC-1 states “Mine or yours” and Mr. Camacho
10   then replies “to my home.” These statements were made on January 03, 2017 from
11   1:12 p.m. to1:22 p.m. Merely narrative declarations are not statements in
12   furtherance of a conspiracy. United States v. Fielding, 645 F.2d 719, 726 (9th Cir.
13   1981). Because this statement was not one made to induce CC-1 to deal, further, or
14   cooperate in the conspiracy in any way and because it was made after the alleged
15   conspiracy this statement should also be excluded.
16         III.   CONCLUSION
17         For the foregoing reasons, Defendant Carlos Fernandez objects to the
18   admissibility of the United States Government’s Exhibits Nos. 144, 147, 155, 159,
19   164, and 197(a)-201(A).
20
21         Respectfully submitted this 12th day of November 2019.
22
23                                             __________________________
                                                 /s/ Ambrosio E. Rodriguez
24                                                 Ambrosio E. Rodriguez
                                            Attorney for Defendant Carlos Fernandez
25
26
27
28
                                               6
